American Greetings Corporation Analysis of Proposed Merger with Century Intermediate Holding Company July 18, 2013 TowerView LLC TowerView LLC | 2 1)Worth More as a Standalone Company 2) Peter J. Solomon Board Presentation & Analysis - Flawed 3) PJSC Fairness Opinion is Conflicted 4) Weiss Family Conflicts 5) Alternatives Issues with the Proposed Merger Transaction TowerView LLC | 3 1. Worth More as a Standalone Company § Price movement of comparable companies yields a share price greater than § The current trading multiple of comparable companies results in a far greater share price than $19.00 § The Sum of the Parts analysis yields a share price greater than $19.00 § PJSC’s discussion of factors likely to impact the company’s share price is highly flawed § Recent performance of American Greetings’ business yields a company valued significantly above $19.00 per share AM Market Performance vs. Comparable Public Companies(a) If the merger were rejected and American Greetings’ (AM) stock performed in-line with the average and median of its peers, AM shareholders could reasonably expect a trading price of $21.02-$23.68. TowerView LLC | 4 (a) Comparable companies from Peter J Solomon (PJSC) 7/3/13 presentation to the Special Committee Percentage Return 9/25/12-7/15/13 32.36% 46.61% 48.65% 65.15% 0% 10% 20% 30% 40% 50% 60% 70% American Greetings Average Avg Ex Hilo Median AM Trading Value as Implied by Multiples of Consolidated EBITDA based on comparable companies(a) (a) Comparable companies from Peter J Solomon (PJSC) 7/3/13 presentation to the Special Committee (b) Multiples based on PJSC 7/3/13 peers, eliminating negative multiples and multiples above 10x, separated into lower, middle and upper thirds.Prices as of 7/15/13, Bloomberg LP data. (c) PJSC presentation 7/3/13 (Amounts in millions of dollars, except per share data) Low Mid High EBITDA Multiple Range(b) 4.68x 5.57x 9.61x EV Range 5/31/13 Net Debt(c) Implied Equity Value Outstanding Shares Share Price If the merger were rejected and AM’s stock traded in-line with its peer average multiple, AM shareholders could reasonably expect a price of $28.76. TowerView LLC | 5 (a) Multiples based on peer companies selected by PJSC 7/3/13 presentation to the Special Committee, allocated by segment. See Appendix A for breakout of segments. AM Trading Value based on Segment Comparable Company Market Multiples TowerView LLC | 6 (Amounts in millions, except per share data) Multiple Range(a) EV Range Segment Performance FY2013A EBITDA Low Average High Low Average High NAGCD 4.01x 5.08x 11.80x International 4.01x 5.08x 11.80x Retail Operations (Clinton) 4.01x 5.08x 11.80x AG Interactive 9.54x 9.67x 22.19x In-store 4.01x 5.08x 11.80x Properties 11.54x 11.67x 24.19x Subtotal Pre-unallocated Overhead 4.44x 5.43x 12.59x Unallocated Overhead 4.44x 5.43x 12.59x Sum of the Parts Total Value Implied EV/FY2013A EBITDA ($212.3MM) Multiple 4.68x 5.74x 13.30x Less 5/31/13 Net Debt Implied Equity Value Outstanding Shares Share Price TowerView LLC | 7 PJSC: Factors Likely to Impact AM Share Price Trading in Absence of a Deal § Orphaned public company – Currently only one research analyst (formerly 3 analysts 2 years ago) – Single comparable company is private This fact is not new in the absence of a transaction. Should the stock trade below $19.00 the strong cash flows of the company, as forecast, would allow for significant repurchases at attractive prices benefiting all long-term shareholders. § Controlled company – Strategic and financial decisions continue to reflect Weiss Family ownership/ influence This fact is not new in the absence of a transaction and has always been true of the company. Source: Page 10 of Exhibit(c)(9) in 13E3 filed 7/5/13 Source: Page 10 of Exhibit(c)(9) in 13E3 filed 7/5/13 TowerView LLC | 8 PJSC: Factors Likely to Impact AM Share Price Trading in Absence of a Deal, Cont’d § Short interest – Prior to announcement of take-private, AM short interest was 44%, among the highest on the S&P 500 Short interest has fluctuated significantly in the past.Recent outperformance versus the management projections and disclosure of projections for the first time will mitigate this issue. § Thinly traded shares contribute to increased volatility – LTM volatility has been 26 vs. S&P 400 Consumer Discretionary of 17 This is not new in the absence of a transaction and historically has not prevented massive share repurchases. § Unpredictable earnings and negative reaction to earnings “misses” Disclosure of projections and the recent outperformance of American Greetings’ businesses will mitigate this issue. TowerView LLC | 9 PJSC: Factors Likely to Impact AM Share Price Trading in Absence of a Deal, Cont’d § Financials significantly impacted by non-recurring, one-time and other special items – 50% of LTM January and 34% of FY13 EBITDA, respectively, were adjustments and one-timers – FY2013 Actual outperformance relative to plan largely driven by non- operating items Recent disclosure of an adjustment table provides greater clarity to investors.Though some of the outperformance may be caused by special items, a large part is driven by better core business performance. § Core business in accelerating decline – Year-over-year pieces declines of -1.5%, -2.5%, -3.4%, and -3.7% over last four calendar years – “Heavy users” declined -1.5% in 2012 These are not American Greetings-specific numbers;these are industry figures and American Greetings has been gaining market share. A new 1,000 store contract is evidence of these market share gains. Source: Page 10 of Exhibit(c)(9) in 13E3 filed 7/5/13 TowerView LLC | 10 PJSC: Factors Likely to Impact AM Share Price Trading in Absence of a Deal, Cont’d § Scarce new profitable growth opportunities – New account opportunities rare and costs to secure contracts makes returns low or potentially unprofitable – ROI on digital initiatives remains unclear Clearly management believes growth opportunities are attractive given the company’s $400mm+ of capital investment in a new WHQ and IT system. Source: Page 10 of Exhibit(c)(9) in 13E3 filed 7/5/13 TowerView LLC | 11 Recent Developments § 2013 Adjusted EBITDA exceeded management’s FY2013 projections by $11mm § New third party fixture contract § New 1,000 store contract with a major national retailer will contribute $150mm revenue § The newly revised June 2013 Treasury Model shows a $381.1mm increase in revenue during FY2014 - FY2018 versus the November 2012 model.The new 1,000 store contract contributes $150mm. TowerView LLC | 12 Conclusion Based on the company’s recent outperformance, strong financial guidance, greater disclosure of financial adjustments, as well as the price movement and trading multiples of the comparable companies, we believe American Greetings would be trading at a significant premium to $19.00 absent a transaction. TowerView LLC | 13 2. Peter J. Solomon Board Presentation & Analysis - Flawed § PJSC’s Sum of the Parts analysis ignores significant asset value that either temporarily detracts from EBITDA or is not reflected in operating earnings today § PJSC applies erroneous multiples in its Sum of the Parts analysis, artificially deflating the indicative share price § Using appropriate comparable company multiples for each segment yields significantly higher value than PJSC reported in its fairness opinion § In addition to being inconsistent, PJSC’s Weighed Average Cost of Capital is too high and exit multiples are too low § PJSC’s analysis deducts cash expenditure for New World Headquarters (WHQ) without giving commensurate credit in the valuation analysis § PJSC’s levered recapitalization analysis utilizes inconsistent multiples and discount rates while failing to maximize value by assuming limited incremental leverage TowerView LLC | 14 Sum of the Parts Analysis as Presented by PJSC (a) Based on Management guidance of segment performance provided on 6/24/13. (b) International includes retail elimination. (c) Implied multiple ranges based on subtotal enterprise value range and FY2013A EBITDA pre-unallocated overhead. (d) NAGCD includes Cardstore financials. (e) LTM as of 5/31/13 net debt of $196.3mm represents total debt of $260.3mm less cash of $64.0mm per Management on 6/25/13. (f) Calculated using diluted share count including restricted stock units and performance shares and treasury stock method for options exercisable. Includes restricted stock units anticipated to be awarded in May 2013, per Management guidance. (Amounts in millions, except per share data) Multiple Range EV Range Segment Performance(a) FY2013A EBITDA Low Mid High Low Mid High NAGCD $202.1(d) 3.40x 4.10x 4.80x International(b) 3.40x 4.10x 4.80x Retail Operations (Clinton) 3.40x 4.10x 4.80x AG Interactive 6.00x 7.00x 8.00x In-store 3.40x 4.10x 4.80x Properties 8.00x 9.00x 10.00x Subtotal Pre-unallocated Overhead(c) 3.61x 4.33x 5.06x Unallocated Overhead 3.61x 4.33x 5.06x Sum of the Parts Total Value Implied EV/FY2013A EBITDA ($212.3MM) Multiple 3.6x 4.3x 5.1x Less LTM (5/31/13) Net Debt(e) Implied Equity Value Share Price(f) Unaffected Share Price ($14.34) Premium (14.0%) (32.0%) (43.5%) 9/25/12 Initial Offer ($17.18) Premium 3.0% (18.6%) (32.3%) 1/17/13 Offer ($17.50) Premium 5.0% (17.0%) (31.1%) 3/28/13 Offer ($18.20) Premium 9.1% (13.7%) (28.3%) 7/1/13 Offer ($19.00) Premium 13.9% (9.9%) (25.2%) PJSC Sum of the Parts Analysis: NAGCD TowerView LLC | 15 TowerView’s comment: NAGCD EBITDA contains $20mm of expense associated with Cardstore.com which generates little to no revenue. Analysis assumes loss in perpetuity with no benefit. PJSC low-mid-high multiples would add $1.98-$2.39-$2.80 in value per share.(g) (g) Assuming 34.3mm fully diluted common shares (Amounts in millions, except per share data) Multiple Range EV Range Segment Performance(a) FY2013A EBITDA Low Mid High Low Mid High NAGCD $202.1(d) 3.40x 4.10x 4.80x International(b) 3.40x 4.10x 4.80x Retail Operations (Clinton) 3.40x 4.10x 4.80x AG Interactive 6.00x 7.00x 8.00x In-store 3.40x 4.10x 4.80x Properties 8.00x 9.00x 10.00x Subtotal Pre-unallocated Overhead(c) 3.61x 4.33x 5.06x Unallocated Overhead 3.61x 4.33x 5.06x Sum of the Parts Total Value Implied EV/FY2013A EBITDA ($212.3MM) Multiple 3.6x 4.3x 5.1x Less LTM (5/31/13) Net Debt(e) Implied Equity Value Share Price(f) TowerView LLC | 16 Lack of Clarity Around Cardstore.com Investment § The $20mm+ investment per year in Cardstore.com should be disaggregated from the cash flows and valued with some form of success outcome probability tree. § The $20mm+ investment per year in a currently uneconomic venture would only be pursued by a management team and endorsed by a Board of Directors if there were a reasonable belief in a positive economic outcome. TowerView LLC | 17 PJSC Sum of the Parts Analysis: Clinton Cards TowerView’s comment: AM has invested a minimum of $90-100mm in Clinton Cards in a turnaround strategy. Sum of Parts analysis values Clinton at $55-78mm. Clinton CEO Dominique Schurman said in a BBC interview on 12/24/12 that Clinton Cards could break even as early as this year.(h)Recently, on 5/6/13, she said that sales are up 10-15% with the unit performing better than forecast and will be profitable.(i) However, this return to profitability is not reflected in PJSC’s Sum of Parts analysis which implies a loss of $22-35mm in the investment value in 6 months. (h) Simpson, Emma. "Clinton Cards Had a New Look, but Can Its Reinvention Work?" BBC News [London] 24 Dec. 2012 (i) Leroux, Marcus. "Clinton Cards Is No Longer a Bear Market, Says Its Chief." The Times [London] 6 May 2013 (Amounts in millions, except per share data) Multiple Range EV Range Segment Performance(a) FY2013A EBITDA Low Mid High Low Mid High NAGCD $202.1(d) 3.40x 4.10x 4.80x International(b) 3.40x 4.10x 4.80x Retail Operations (Clinton) 3.40x 4.10x 4.80x AG Interactive 6.00x 7.00x 8.00x In-store 3.40x 4.10x 4.80x Properties 8.00x 9.00x 10.00x Subtotal Pre-unallocated Overhead(c) 3.61x 4.33x 5.06x Unallocated Overhead 3.61x 4.33x 5.06x Sum of the Parts Total Value Implied EV/FY2013A EBITDA ($212.3MM) Multiple 3.6x 4.3x 5.1x Less LTM (5/31/13) Net Debt(e) Implied Equity Value Share Price(f) TowerView LLC | 18 PJSC Sum of the Parts Analysis: Properties TowerView’s comment: Properties are non core businesses.(j) The 2008 agreement to sell 2 properties for $195mm(k) and the subsequent sale transaction for $95mm in March 2009 were terminated by AM. Since then, litigation has been resolved and no legal issues remain. With the performance of Strawberry Shortcake and Care Bears at a trough, the brands can be monetized.(l) (j) PJSC Presentation to the Special Committee as filed in 13E3 (k) 7/23/08 Press Release (l) 10/26/12 PJSC Presentation to the Special Committee (Amounts in millions, except per share data) Multiple Range EV Range Segment Performance(a) FY2013A EBITDA Low Mid High Low Mid High NAGCD $202.1(d) 3.40x 4.10x 4.80x International(b) 3.40x 4.10x 4.80x Retail Operations (Clinton) 3.40x 4.10x 4.80x AG Interactive 6.00x 7.00x 8.00x In-store 3.40x 4.10x 4.80x Properties 8.00x 9.00x 10.00x Subtotal Pre-unallocated Overhead(c) 3.61x 4.33x 5.06x Unallocated Overhead 3.61x 4.33x 5.06x Sum of the Parts Total Value Implied EV/FY2013A EBITDA ($212.3MM) Multiple 3.6x 4.3x 5.1x Less LTM (5/31/13) Net Debt(e) Implied Equity Value Share Price(f) TowerView LLC | 19 PJSC Sum of the Parts Analysis: Missing Non-Earning Assets TowerView’s comment: Non-earning assets EXCLUDEDentirely from the PJSC analysis include Schurman and Party City equity investments, Clinton Card receivables, and the potential value from the sale of the old headquarters. These assets may be worth $10.8mm, $11.3mm,(m) and $12.0mm,(n) respectively, totaling $34.1mm in unaccounted value. (m) $10.8mm and $11.3mm are book value numbers taken from2/28/13 10K filed 5/9/13 (n) As determined in the PJSC presentation to the Special Committee (Amounts in millions, except per share data) Multiple Range EV Range Segment Performance(a) FY2013A EBITDA Low Mid High Low Mid High NAGCD $202.1(d) 3.40x 4.10x 4.80x International(b) 3.40x 4.10x 4.80x Retail Operations (Clinton) 3.40x 4.10x 4.80x AG Interactive 6.00x 7.00x 8.00x In-store 3.40x 4.10x 4.80x Properties 8.00x 9.00x 10.00x Subtotal Pre-unallocated Overhead(c) 3.61x 4.33x 5.06x Unallocated Overhead 3.61x 4.33x 5.06x Sum of the Parts Total Value Implied EV/FY2013A EBITDA ($212.3MM) Multiple 3.6x 4.3x 5.1x Less LTM (5/31/13) Net Debt(e) Implied Equity Value Share Price(f) PJSC Sum of the Parts Analysis: Summary Additional Value TowerView LLC | 20 Low Mid High Cardstore.com loss Clinton Cards- minimum(a) ? Properties ? Non-earning Assets on Balance Sheet ? Additional Value Per Share(b) >$10.00 (a) No credit for value of the turnaround, which is proceeding faster than anticipated (b) Assuming 34.3mm fully diluted common shares Irrelevant Precedent Transactions TowerView LLC | 21 § The 6 precedent transactions analyzed by Peter J Solomon included 4 retailers, 1 yellow pages company, and 1 newspaper company. § 2 of the transactions were related to bankruptcy proceedings Date Acquirer Company Deal Details Aug-12 Dex One SuperMedia •$1.3b debt, <$200mm equity value •Dex One had $1.8b debt, $105mm equity •Prepack bankruptcy May-12 Berkshire Hathaway Media General Newspapers •$152mm transaction •Distressed seller of newspapers •Berkshire financed remaining Media General company, received warrants Mar-09 BCE, Inc. The Source •$135mm transaction •Sold by Circuit City during its bankruptcy Mar-09 Barnes & Noble Barnes & Noble College •$514mm transaction •Not updated for current Nook valuation Jul-05 Berkshire Partners National Vision •$103mm equity value •Roll up transaction- National Vision purchased Consolidated Vision at the same time •Retailer Jan-05 Movie Gallery Hollywood Entertainment Corp. •$1b transaction •>4.4x EBITDA TowerView LLC | 22 Market Movement: S&P 500 § From 10/26/12 PJSC Presentation to the final 7/3/13 Presentation, the EBITDA multiple range used for analysis was lowered and the discount rate rose – During that time the S&P 500 rallied 14.3% from 1411.94 on 10/26/12 to 1614.08 on 7/3/13(a) (a) Data from Bloomberg LP as of 7/3/13 TowerView LLC | 23 Market Movement: S&P multiple § From 10/26/12 PJSC Presentation to the final 7/3/13 Presentation, the EBITDA multiple range used for analysis was lowered and the discount rate rose – During that time the S&P multiple rose from 8.85x at 2Q2012 to 9.91x(a) (a) Data from Bloomberg LP as of 7/3/13 TowerView LLC | 24 Financing Market Movement: Leveraged Loans § From 10/26/12 PJSC Presentation to the final 7/3/13 Presentation, the EBITDA multiple range used for analysis was lowered and the discount rate rose – During this period of time, interest rates fell for leveraged loans(a) (a) CDX.HY.19 data from Bloomberg LP as of 7/3/13. Index trades in dollar price. TowerView LLC | 25 Weighted Average Cost of Capital Calculations(a) § Pre-tax cost of debt used by PJSC for their analysis was 6 - 12% TowerView’s observations: §The current transaction is more highly levered and has a cost of new debt that is less than 4%(b) §4/27/13 The Wall Street Journal pointed out that “on Thursday [April 25, 2013], yields on "junk" bonds slipped to a record low of 5.39%, according to a Barclays index dating back to July 1983.”(c) §American Greetings’ WACC according to Bloomberg is 6.4%(d) §PJSC utilizes the median of comparable companies unlevered betas as opposed to American Greetings’ own unlevered beta, increasing the WACC by 50-70bps (a) Refers to Page 41 of the 7/3/13 PJSC Presentation to the Special Committee (b) Proxy filed 7/10/13 (c) DiColo, Jerry A. "Markets Briefing Book: April 27-28: 'Junk' Debt Yields Fall to Record Low." The Wall Street Journal [New York] 27 Apr. 2013: B5. (d) Data from Bloomberg LP TowerView LLC | 26 Future Stock Price, DCF, Levered Recap Analysis § Comparable company EBITDA multiples range from 4.0x to 9.7x with an average of 6.5x.(a) § The Weiss Family claims only BTH & CSS are comparable companies. § Blyth (BTH) is a multilevel marketer of candles and energy drinks.The company experienced a failed IPO of its energy powder subsidiary which drove its common stock price down over 50%.The IPO failure occurred 1 day prior to the Weiss Family’s announcement of their intention to bid for American Greetings.BTH should never have been included in the comparable companies. § CSS is a manufacturer of seasonal social expression products including boxed greeting cards, ribbons and bows, tissue paper, gift boxes, stickers, etc.Not a true comp to AM. § The only true comparable company to AM is private. § CSS, which PJSC and the Weiss Family view as the closest public comparable company, trades at 4.6x.(b) § $19.00 reflects an inappropriately low EBITDA multiple on future stock prices, DCF, and levered recap. (a) As of 7/15/13 (b) As of 7/15/13 TowerView LLC | 28 Future Stock Price Analysis Assumption Inconsistencies(a) (a) All numbers taken from “Future Stock Price Analysis” slide in PJSC Presentation to the Special Committee on the specified dates Adj. EBITDA Multiple Used by PJSC Cost of Equity Used by PJSC 10/26/2012 3.50 - 5.00x 12.5% 11/19/2012 3.00 - 4.50x 12.5% 12/7/2012 3.00 - 4.50x 12.5% 2/24/2013 2.50 - 4.50x 13.0% 3/28/2013 3.25 - 4.25x 13.0% 6/27/3013 3.25 - 4.25x 13.5% 7/2/2013 3.40 - 4.80x 13.5% 7/3/2013 3.40 - 4.80x 13.5% Price increased to $18.20 Price increased to $19.00 TowerView LLC | 29 Discounted Cash Flow Inconsistencies § From 10/26/12 PJSC Presentation to the Special Committee to the final 7/3/13 Presentation, the EBITDA multiple range used for analysis was lowered from 3.5x-5.0x to 3.0x-4.0x and the discount rate rose from 9.5%-11.5% to 10.5%-12.5% Discounted Cash Flow Analysis (Amounts in millions, except per share data) 9mth. Stub 2014E 2015E 2016E 2017E 2018E Total Revenue % Growth (0.1%) 0.3% 0.3% 0.3% EBITDA % of Total Revenue 9.8% 10.9% 11.4% 11.8% 12.1% EBIT % of Total Revenue 7.0% 7.9% 8.2% 8.5% 8.9% Taxes @ 37.0% Tax-Adjusted EBIT Depreciation & Amortization Capital Expenditures Change in Net Working Capital Free Cash Flow Exit Multiple 3.0x 3.5x 4.0x 4.5x 5.0x 5.5x 6.0x Discount Rate 6.0% 7.0% 8.0% 9.0% 10.5% 11.5% 12.5% Discount rates and multiples used by PJSC TowerView LLC | 31 New World Headquarters § All future stock performance, discounted cash flow analysis, and levered recapitalization analysis assume upwards of $172mm to be spent on a new world headquarters, yet credit is never given for this value, either discounted or undiscounted. It is as if $172mm is spent and no value is created. § The value of the WHQ would be $5.01 undiscounted, $2.66 discounted at PJSC’s 13.5% rate, or $3.41 at a more reasonable 8% discount rate from Year 5.(a) § AM expects to receive approximately $88mm in state and local incentives over a 20 year period, not currently reflected in the Treasury Model. § The incentives are worth between $1.16 and $1.44 per share on a present value basis § Management has recently indicated the WHQ build is less likely to occur. It has been on hold since the proposed merger was announced in September 2012.During the Q4FY13 conference call on 5/6/13 management said: “Board of Directors delayed the project in light of the proposed going-private transaction, and we believe that that is delayed until at least the closure of that transaction, if not further… we don't know what will happen post-closing. There are a lot of things that will be examined.” (b) (a) Assuming 34.3mm current shares and incremental $172mm capital expenditure in FY14 through FY17 as per the PJSC presentations (b) 5/18/13 American Greetings 4Q conference call Bloomberg LP transcript Discounted Cash Flow Analysis: No New WHQ Exit Multiple 3.0x 3.5x 4.0x 4.5x 5.0x 5.5x 6.0x Discount Rate 6.0% 7.0% 8.0% 9.0% 10.5% 11.5% 12.5% Discount rates and multiples used by PJSC (Amounts in millions, except per share data) 9mth. Stub 2014E 2015E 2016E 2017E 2018E Total Revenue % Growth (0.1%) 0.3% 0.3% 0.3% EBITDA % of Total Revenue 9.8% 10.9% 11.4% 11.8% 12.1% EBIT % of Total Revenue 7.0% 7.9% 8.2% 8.5% 8.9% Taxes @ 37.0% Tax-Adjusted EBIT Depreciation & Amortization Capital Expenditures Change in Net Working Capital Addback WHQ Capital Expenditures Free Cash Flow TowerView LLC | 33 Discounted Cash Flow Inconsistencies: Summary § From 10/26/12 PJSC Presentation to the final 7/3/13 Presentation, the EBITDA multiple range used for analysis was lowered and the discount rate rose – During that time the S&P 500 rallied 14.3% from 1411.94 on 10/26/12 to 1614.08 on 7/3/13, and the S&P multiple rose from 8.85x at 2Q2012 to 9.91x.(a) – During this period of time, interest ratesfell for leveraged loans. (a) Data from Bloomberg LP § Free cash flow in the PJSC analysis includes up to $172mm for capital expenditures for a new World Headquarters, yet there is no credit in the valuation for having built it § The Clinton Cards turnaround is excluded from the free cash flow analysis § Net debt in the PJSC analysis excludes any existing non-earning assets Illustrative Levered Recap as presented by PJSC TowerView LLC | 34 § Assumes an $8.00 dividend is paid on 5/31/13,(a) incremental borrowing of $265 million dollars, resulting in a 2.4x debt / LTM EBITDA § At 2.7x total debt / LTM EBITDA leverage, the Company would be able to effect a $10 per share dividend § Assumes no make-whole payment on existing 7.375% Senior Notes(b) § Assumes suspension of regular $0.15 / quarter dividend (a)Assumes $265mm of incremental leverage using Term Loan B at L + 450bps with 125bps floor (2.4x Total Debt/LTM EBITDA). (b)Does not factor in potential consent fees or changes to interest rate. TowerView LLC | 36 Levered Recapitalization Inconsistencies § Assumes cost of debt at L + 450 with 125bps Libor floor in the 3/28/13 debt commitment while the 7/10/13 Proxy reveals debt costing L + 325bps and a Libor floor of 75bps.
